DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 7 and 9 -11 and 13 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bytnar et al (US 2016/0093154) in view of Barber (US 2014/0012509) in view of Bond (US 2011/0009193).
Regarding claim 1,  Bytnar discloses:
A method comprising one or more processors (1342, FIG. 13, para [0166) "FIG. 13 is a conceptual diagram that illustrates an example of a wagering game machine architecture 1300, according to some embodiments. In FIG. 13, the wagering game machine architecture 1300 includes a wagering game machine 1310, with game-logic circuitry 1340 securely housed within a locked box inside a gaming cabinet. The game-logic circuitry 1340 includes a central processing unit (CPU) 1342 connected to a main memory 1344 that comprises one or more memory devices."):
presenting a first instance of a first game event on one or more user interfaces (660, FIG. 6, para (0105) "For example, in FIG. 6, wearables 631 and 633 provide biometric data 602 to a wagering game machine 660 during one or more wagering game sessions."; 1352, FIG. 13, para [0167) "The 1/0 bus 1348 is connected to various input devices 1350, output devices 1352, and input/output devices 1354.");
associating the first instance of the first game event with a first set of one or more time stamps (para (0120] "For example, in a previous gaming session, the system tracks all game events that occur, as well as biometric readings (detected via the wearable(s)). Which occurred at corresponding times to the game events (e.g., certain biometric responses when a certain game is played, when a certain symbol combination occurs in a wagering game, when a certain payline gets a hit, and so forth).");
receiving readings from one or more biosensors, the readings indicating at least one physiological measure of a user {para (0120] "For example, in a previous gaming session, the system tracks all game events that occur, as well as biometric readings (detected via the wearable(s)), which occurred at corresponding times to the game events (e.g., certain biometric responses when a certain game is played, when a certain symbol combination occurs in a wagering game, when a certain payline gets a hit, and so forth).");
associating at least some of the readings with respective time stamps (para [0121) "For example, in a previous gaming session, the system tracks all game events that occur, as well as biometric readings (detected via the wearable(s)). which occurred at corresponding times to the game events {e.g., certain biometric responses when a certain game is played, when a certain symbol combination occurs in a wagering game, when a certain payline gets a hit, and so forth)."},
determining a subsequent game event using a first set of one or more readings at least one reading of the first set of one or more readings being associated with a time stamp corresponding to a time occurring during or after the first set of one or more time stamps (para (0121] "In a current gaming session, the system can compare current biometric readings to past data. In response. the system can recommend specific content for the player. Further, the system can determine how to present game content in a current game session based on the past data."); and
presenting the subsequent game event on the one or more user interfaces (para [0121] "In a current gaming session, the system can compare current biometric readings to past data. In response, the system can recommend specific content for the player. Further, the system can determine how to present game content in a current game session based on the past data.").
 Bytnar does not disclose:
wherein the first set of one or more time stamps and the respective time stamps share a common time standard;
…wherein the subsequent game event includes a criterion for determining completion of the subsequent game event, and the criterion for determining completion of the subsequent game event is modified based on the first set of one or more readings;
However, in a similar field of endeavor, Barber discloses: Methods and systems are disclosed including receiving, by circuitry of a computer, physiological data comprising physiological information gathered by a physiological sensor regarding a subject (Barber abstract) and further discloses:
The physiological sensor system 10 also includes an external event system 20 for providing and/or recording data of an event external to the subject 14. The event may be a live situation, a training event, a simulation, game or any external event to which the subject 14 whose physiological data is gathered is exposed or involved. (Barber para [0039]) and further discloses: wherein the first set of one or more time stamps and the respective time stamps share a common time standard (Barber para [0037] "The physiological sensor(s) 16 may also record the Sensor Times for the physiological data, that is, the times that the physiological data was gathered from the subject 14. When time data is tracked and/or recorded at the same time that physiological data is gathered, rather than after the transferring of physiological data to be correlated, synchronized and/or analyzed, no additional timing error is introduced .... The Sensor Times may also be an absolute time including at least one global reference time frame time (or time stamp), such as UTC time.").
It would have been obvious to a person of ordinary skill in the art to have used a common time standard as per Barber for the game event of  Bytnar since it allows for determining the physiological changes of the game player and provide for future events based on the time (See Barber, para [0053), (0068].  Bytnar, para [01211).
In a similar field of endeavor, Bond discloses the usage of biofeedback measures to modify a game or upcoming event occurring in the game.  Specifically, Bond discloses the presenting of enemies (i.e. game event) to in a game wherein each enemy has a criteria or difficulty of defeating (i.e. criterion) associated with them.  Depending on the amount of arousal or biofeedback measured, the game will present an upcoming or subsequent game enemy to the user wherein subsequent game enemy is associated with a difficulty that is less, equal or greater than the last enemy they defeated or attempted to defeat (Bond 0118 – 124)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify subsequent game events that are presented to a user based upon the amounts of measured biofeedback of a user.  By modifying subsequent game events, based on a player’s biofeedback measures the game can personalize the presented video game for each user, thus varying the gameplay each time the user plays the game thereby preventing the user from getting bored of playing the game prematurely.
Regarding claim 2.  Bytnar as modified by Barber discloses the method of claim 1.
Furthermore, Bytnar discloses: further comprising the one or more processors:
determining the subsequent game event using a second set of one or more readings, at least one of the second set of one or more readings associated with a time stamp indicating a time occurring before any time stamp of the first set of one or more time stamps (para (0121]-[0122) "In a current gaming session, the system can compare current biometric readings to past data. In response, the system can recommend specific content for the player. Further, the system can determine how to present game content in a current game session based on the past data. In some examples, the system can also compare past and current data for other players that may have similar biometric profiles as the player."); and
comparing a function of the first set of one or more readings to a function of the second set of one or more readings (para [0121 J "In a current gaming session, the system can compare current biometric readings to past data. In response, the system can recommend specific content for the player.").
Regarding claim 3,  Bytnar as modified by Barber discloses the method of claim 1.
Furthermore,  Bytnar discloses: further comprising: presenting a second instance of the first game event on the one or more user interfaces (para [0109) "In FIG. 6, the wagering game machine 660 determines a gaming response based on an emotional state of a player, such as by suggesting a higher pay scale when the player is happy or causing the wearable 633 to glow.");
associating the second instance of the first game event with a second set of one or more time stamps (para (0105] "The wearables 631 and 633 can provide different portions of the biometric data at different times. In some examples. the biometric data can be communicated to the wearables via electrical conductance of a player's skin."); and
determining the subsequent game event using a second set of one or more readings (para [0106] "The system can refer to the biometric profile to determine a baseline emotional state of a player. The system can then compare current biometric data to the baseline data to determine a difference in emotional state from the baseline."), at least one reading of the second set of one or more readings being associated with a time stamp corresponding to a time occurring during or after the second set of time stamps (positive emotional state, after the second set, para [0108]" In some examples, the system can detect a scenario that has produced a positive emotional state, such as when the player wins a game, when the player receives a bonus reward, etc. At those times, the system can increase a luck factor and then indicate, via a wearable, that the player is in a lucky state. As shown in FIG. 6, the wagering game machine 660 determines content to provide based on an emotional state, including increasing a luck score.").
Regarding claim 4, Bytnar as modified by Barber discloses the method of claim 3.
Furthermore,  Bytnar discloses: further comprising the one or more processors:
presenting a second instance of the first game event through the one or more user interfaces (para (0109] "In some embodiments, the system can respond to the emotional state of the player. For example, the system can change anticipation presentations and reveals based on biofeedback and emotional state. In some examples, the system can modify lighting and sound levels of a game, such as increasing a display contrast when a player appears tired. In some examples, the system can modify animations (e.g., slow down, customize, etc.) when a player is in a certain emotional state.");
associating the second instance of the first game event with a third set of time stamps (para [0109] "In some embodiments, the system can respond to the emotional state of the player. For example, the system can change anticipation presentations and reveals based on biofeedback and emotional state. In some examples, the system can modify lighting and sound levels of a game, such as increasing a display contrast when a player appears tired. In some examples, the system can modify animations (e.g., slow down, customize, etc.) when a player is in a certain emotional state."},
Neither explicitly discloses:
at least one of the third set of time stamps corresponding to a time occurring: before a first time indicated by at least one of the second set of one or more time stamps; and after a second time indicated by at least one of the second set of one or more time stamps.
However, it would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at including the biometric data at various time stamps as required since it allows for providing the required game setting (See  Bytnar, para (01211) and provide benefit for the player based on the biometric signals at various times (  Bytnar, para (0109)-(0110]).
Regarding claim 5,  Bytnar as modified by Barber discloses the method of claim 3.
Furthermore,  Bytnar discloses: further comprising the one or more processors:
presenting a second instance of the first game event through the one or more user interfaces (para [0121]-(0122] "In a current gaming session, the system can compare current biometric readings to past data. In response, the system can recommend specific content for the player. Further, the system can determine how to present game content in a current game session based on the past data. In some examples, the system can also compare past and current data for other players that may have similar biometric profiles as the player."); and
associating the second instance of the first game event with a third set of time stamps (para (0121)-(0122] "Further, the system can determine how to present game content in a current game session based on the past data. In some examples, the system can also compare past and current data for other players that may have similar biometric profiles as the player.").,
Neither explicitly discloses:
at least one of the third set of time stamps corresponding to a time occurring within a maximum amount of time of a time indicated by at least one of the second set of one or more time stamps.
However, it would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at including the biometric data at various time stamps as required since it allows for providing the required game setting (See  Bytnar, para (01211) and provide benefit for the player based on the biometric signals at various times ( Bytnar, para [0109]-[0110]).
Regarding claim 6,  Bytnar as modified by Barber discloses the method of claim 1.
Furthermore,  Bytnar discloses: further comprising the one or more processors:
presenting a second game event through the one or more user interfaces (para [0121]-[0122] "In a current gaming session, the system can compare current biometric readings to past data. In response, the system can recommend specific content for the player. Further, the system can determine how to present game content in a current game session based on the past data. In some examples, the system can also compare past and current data for other players that may have similar biometric profiles as the player."); associating the second game event with a second set of one or more time stamps (para [0105] "The wearables 631 and 633 can provide different portions of the biometric data at different times. In some examples, the biometric data can be communicated to the wearables via electrical conductance of a player's skin."); and determining the subsequent game event using a second set of one or more readings (para [0106] "The system can refer to the biometric profile to determine a baseline emotional state of a player. The system can then compare current biometric data to the baseline data to determine a difference in emotional state from the baseline."), 
at least one reading of the second set of one or more readings associated with a time stamp corresponding to a time occurring during or after the second set of one or more time stamps (positive emotional state, after the second set, para [0108) " In some examples, the system can detect a scenario that has produced a positive emotional state, such as when the player wins a game, when the player receives a bonus reward, etc. At those times, the system can increase a luck factor and then indicate, via a wearable, that the player is in a lucky state. As shown in FIG. 6, the wagering game machine 660 determines content to provide based on an emotional slate, including increasing a luck score.").
Regarding claim 7.  Bytnar as modified by Barber discloses the method of claim 6.
Furthermore, Barber discloses: in which:
the one or more biosensors comprise a sensor measuring heart activity (para [0105) "The biometric data may include, but is not limited to, sweat levels, bodily temperature, heart rate, glucose level, breath content, body movements, eye movements, sounds of behaviors (e.g. ..sniffling, crying, swearing, etc.), brain-waves, and any other type of biometric data that can be detected from the player.");
the one or more processors generate a first measure of heart rate variability using the first set of one or more readings (happy, para [0109) " In FIG. 6, the wagering game machine 660 determines a gaming response based on an emotional state of a player, such as by suggesting a higher pay scale when the player is happy or causing the wearable 633 to glow. The wagering game machine 660 also determines that if the player's emotional state (based on continued analysis of biometrics) remains positive, the wagering game machine 660 will increase a game volatility.");
the one or more processors generate a second measure of heart rate variability using the second set of one or more readings (negative emotional state, para [0109] ''The wagering game machine 660 also determines that if the player's emotional state turns negative (based on analysis of biometrics). then the wagering game machine 660 will increase a comedic content of a wagering game, increase a haptic response presented by the wearable 633, and/or recommend a biometric link with a friend, whereby both biometrics are shared and used for presenting game responses and/or recommending content to the player and the friend. In some embodiments, the system can determine, using biometrics from a wearable, that a player has experienced negative emotions related to a loss in a wagering game. The system can then respond by providing a benefit to the user, such as a reward, additional content, a complimentary, etc. ");
the first value is a first measure of stimulus intensity (positive, game volatility, para [0108]" In some examples, the system can detect a scenario that has produced a positive emotional state, such as when the player wins a game, when the player receives a bonus reward, etc."; para [0109] ''The wagering game machine 660 also determines that if the player's emotional state (based on continued analysis of biometrics) remains positive, the wagering game machine 660 will increase a game volatility.");
the second value is a second measure of stimulus intensity (negative, increase comedic content, para (0109] "The wagering game machine 660 also determines that if the player's emotional state turns negative (based on analysis of biometrics), then the wagering game machine 660 will increase a comedic content of a wagering game, increase a haptic response presented by the wearable 633, and/or recommend a biometric link with a friend, whereby both biometrics are shared and used for presenting game responses and/or recommending content to the player and the friend.") ; and
the one or more processors determine the subsequent game event using a measure of a relationship between heart rate variability and stimulus intensity (para [0109]''The system can further monitor the biometrics. via the wearables, to determine what benefit caused the negative emotional state to change to a positive emotional state. The system can store the information about the benefit and use the information in future situations for the player."; para [011 OJ "In some embodiments, the system can offer benefits to the player to actively manipulate their current emotions. For example, the system can request a player to lower their heart rate.").
Regarding claim 9,  Bytnar as modified by Barber discloses the method of claim 1.
Furthermore,  Bytnar discloses: comprising the one or more processors:
receiving outputs from one or more game control devices, the outputs indicating actions of the user (para [0107) "In some embodiments, the system can analyze, over time. a player's biometrics and accompanying reactions or activities that occurred at the time the biometrics were detected.");
associating at least some of the outputs with respective time stamps (para [0107) "In some embodiments, the system can analyze. over time. a player's biometrics and accompanying reactions or activities that occurred at the time the biometrics were detected."}; and
determining the subsequent game event using one or more of the outputs, at least one output of the one or more outputs associated with a time stamp corresponding to a time occurring during or after the first set of one or more time stamps (para [0121]" For example, in a previous gaming session, the system tracks all game events that occur. as well as biometric readings (detected via the wearable(s)}, which occurred at corresponding times to the game events {e.g., certain biometric responses when a certain game is played, when a certain symbol combination occurs in a wagering game, when a certain payline gets a hit, and so forth). In a current gaming session, the system can compare current biometric readings to past data. In response, the system can recommend specific content for the player. Further, the system can determine how to present game content in a current game session based on the past data.").
Additionally, Barber discloses: timestamps of the common time standard (Barber para [0037] ''The physiological sensor(s} 16 may also record the Sensor Times for the physiological data, that is, the times that the physiological data was gathered from the subject 14. When time data is tracked and/or recorded at the same time that physiological data is gathered, rather than after the transferring of physiological data to be correlated, synchronized and/or analyzed, no additional timing error is introduced .... The Sensor Times may also be an absolute time including at least one global reference time frame time (or time stamp), such as UTC time.").
Regarding claim 10,  Bytnar as modified by Barber discloses the method of claim 1.
Furthermore,  Bytnar discloses: wherein the first instance of the first game event is associated with an event data array comprising a time, a name, and one or more expected data fields, the one or more expected data fields defined for a type of the first game event (FIG.12, para [0153) "The account server 1270 can store wagering game player account information, such as account settings (e.g., settings related to gaming eyewear, settings related to group games, settings related to social contacts, etc.), preferences (e.g., player preferences regarding presentation of content via gaming eyewear, player preferences regarding preferred secondary content, etc.). player profile data (e.g., name, avatar, screen name, etc.), and other information for a player's account (e.g., financial information, account identification numbers, virtual assets, social contact information, etc.).").
Regarding claim 11,  Bytnar as modified by Barber discloses the method or claim 1.
Furthermore. Barber discloses: wherein the subsequent game event is determined to elicit a specified physiological response in the user (para [0109] "The wagering game machine 660 also determines that if the player's emotional state turns negative (based on analysis of biometrics). then the wagering game machine 660 will increase a comedic content of a wagering game, increase a haptic response presented by the wearable 633, and/or recommend a biometric link with a friend, whereby both biometrics are shared and used for presenting game responses and/or recommending content to the player and the friend.").
Regarding claim 13,  Bytnar discloses: A system (1300, FIG. 13, para [0166] "FIG. 13 is a conceptual diagram that illustrates an example of a wagering game machine architecture 1300, according to some embodiments,") comprising:
one or more processors (1342, FIG.13, para [0166] "In FIG. 13, the wagering game machine architecture 1300 includes a wagering game machine 1310, with game-logic circuitry 1340 securely housed within a locked box inside a gaming cabinet. The game-logic circuitry 1340 includes a central processing unit (CPU) 1342 connected to a main memory 1344 that comprises one or more memory devices."); and
a memory storing instructions that, when executed by the one or more processors (1344, FIG.13, para [0166] "In FIG. 13, the wagering game machine architecture 1300 includes a wagering game machine 1310, with game-logic circuitry 1340 securely housed within a locked box inside a gaming cabinet. The game-logic circuitry 1340 includes a central processing unit (CPU) 1342 connected to a main memory 1344 that comprises one or more memory devices.") cause the system to:
present a first instance of a first game event on one or more user interfaces (660, FIG. 6, para [0105] "For example, in FIG. 6, wearables 631 and 633 provide biometric data 602 to a wagering game machine 660 during one or more wagering game sessions."; 1352, FIG. 13, para [0167] "The 1/0 bus 1348 is connected to various input devices 1350, output devices 1352, and input/output devices 1354.");
associate the first instance of the first game event with a first set of one or more time stamps (para [0120] "For example, in a previous gaming session, the system tracks all game events that occur, as well as biometric readings (detected via the wearable(s)), which occurred at corresponding times to the game events (e.g., certain biometric responses when a certain game is played, when a certain symbol combination occurs in a wagering game, when a certain payline gets a hit, and so forth).");
receive readings from one or more biosensors, the readings indicating at least one physiological measure of a user (para [0120] "For example, in a previous gaming session, the system tracks all game events that occur, as well as biometric readings (detected via the wearable(s)). which occurred at corresponding times to the game events (e.g., certain biometric responses when a certain game is played, when a certain symbol combination occurs in a wagering game, when a certain payline gets a hit, and so forth).");
associate at least some of the readings with respective time stamps (para [0121] "For example, in a previous gaming session, the system tracks all game events that occur, as well as biometric readings (detected via the wearable(s)), which occurred at corresponding times to the game events (e.g., certain biometric responses when a certain game is played, when a certain symbol combination occurs in a wagering game, when a certain payline gets a hit, and so forth)."),
determine a subsequent game event using a first set of one or more readings, at least one reading of the first set of one or more readings being associated with a time stamp corresponding to a time occurring during or after the first set of one or more time stamps (para [0121] "In a current gaming session, the system can compare current biometric readings to past data. In response, the system can recommend specific content for the player. Further, the system can determine how to present game content in a current game session based on the past data."); and
present the subsequent game event on the one or more user interfaces (para [0121] "In a current gaming session, the system can compare current biometric readings to past data. In response, the system can recommend specific content for the player. Further, the system can determine how to present game content in a current game session based on the past data.").
 Bytnar does not disclose:
wherein the first set of one or more time stamps and the respective time stamps share a common time standard.
…wherein the subsequent game event Page 6 of 13 Application No. 17/088,019Atty. Dkt. No. 10640-08832 USincludes a criterion for determining completion of the subsequent game event, and the criterion for determining completion of the subsequent game event is modified based on the first set of one or more readings;
However, Barber discloses: Methods and systems are disclosed including receiving, by circuitry of a computer, physiological data comprising physiological information gathered by a physiological sensor regarding a subject (Barber abstract) and further discloses:
The physiological sensor system 10 also includes an external event system 20 for providing and/or recording data of an event external to the subject 14. The event may be a live situation, a training event, a simulation, game or any external event to which the subject 14 whose physiological data is gathered is exposed or involved. (Barber para [0039]) and further discloses:
wherein the first set of one or more time stamps and the respective time stamps share a common time standard (Barber para [0037] "The physiological sensor(s) 16 may also record the Sensor Times for the physiological data, that is, the times that the physiological data was gathered from the subject 14. When time data is tracked and/or recorded at the same time that physiological data is gathered, rather than after the transferring of physiological data to be correlated, synchronized and/or analyzed, no additional timing error is introduced ... The Sensor Times may also be an absolute time including at least one global reference time frame time (or time stamp), such as UTC time.").
It would have been obvious to a person of ordinary skill in the art to have used a common time standard as per Barber for the game event of  Bytnar since it allows for determining the physiological changes of the game player and provide for future events based on the time (See Barber, para [0053], [0068),  Bytnar, para (0121)).
In a similar field of endeavor, Bond discloses the usage of biofeedback measures to modify a game or upcoming event occurring in the game.  Specifically, Bond discloses the presenting of enemies (i.e. game event) to in a game wherein each enemy has a criteria or difficulty of defeating (i.e. criterion) associated with them.  Depending on the amount of arousal or biofeedback measured, the game will present an upcoming or subsequent game enemy to the user wherein subsequent game enemy is associated with a difficulty that is less, equal or greater than the last enemy they defeated or attempted to defeat (Bond 0118 – 124)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify subsequent game events that are presented to a user based upon the amounts of measured biofeedback of a user.  By modifying subsequent game events, based on a player’s biofeedback measures the game can personalize the presented video game for each user, thus varying the gameplay each time the user plays the game thereby preventing the user from getting bored of playing the game prematurely.
Regarding claim 14,  Bytnar as modified by Barber discloses the system of claim 13.
Furthermore,  Bytnar discloses: the memory further storing instructions that, when executed by the one or more processors (1344, FIG.13, para [0166) "In FIG. 13, the wagering game machine architecture 1300 includes a wagering game machine 1310, with game-logic circuitry 1340 securely housed within a locked box inside a gaming cabinet. The game-logic circuitry 1340 includes a central processing unit (CPU) 1342 connected to a main memory 1344 that comprises one or more memory devices."), cause the system to:
determine the subsequent game event using a second set of one or more readings, at least one of the second set of one or more readings associated with a time stamp indicating a time occurring before any time stamp of the first set of one or more time stamps (para [0121)[ 0122] "In a current gaming session, the system can compare current biometric readings to past data. In response, the system can recommend specific content for the player. Further, the system can determine how to present game content in a current game session based on the past data. In some examples, the system can also compare past and current data for other players that may have similar biometric profiles as the player."); and
compare a function of the first set of one or more readings to a function of the second set of one or more readings (para [0121) "In a current gaming session, the system can compare current biometric readings to past data. In response, the system can recommend specific content for the player.").
Regarding claim 15,  Bytnar as modified by Barber discloses the system of claim 13.
Furthermore,  Bytnar discloses: the memory further storing instructions that, when executed by the one or more processors, cause the system to:
present a second instance of the first game event on the one or more user interfaces (para [0109) "In FIG. 6, the wagering game machine 660 determines a gaming response based on an emotional state of a player, such as by suggesting a higher pay scale when the player is happy or causing the wearable 633 to glow."):
associating the second instance of the first game event with a second set of one or more time stamps (para [0105] ''The wearables 631 and 633 can provide different portions of the biometric data at different times. In some examples, the biometric data can be communicated to the wearables via electrical conductance of a player's skin."); and
determine the subsequent game event using a second set of one or more readings (para (0106] ''The system can refer to the biometric profile to determine a baseline emotional state of a player. The system can then compare current biometric data to the baseline data to determine a difference in emotional state from the baseline."), 
at least one reading of the second set of one or more readings being associated with a time stamp corresponding to a time occurring during or after the second set of time stamps (positive emotional state, after the second set, para (0108)" In some examples, the system can detect a scenario that has produced a positive emotional state, such as when the player wins a game, when the player receives a bonus reward, etc. At those times, the system can increase a luck factor and then indicate, via a wearable, that the player is in a lucky state. As shown in FIG. 6, the wagering game machine 660 determines content to provide based on an emotional state, including increasing a luck score.").
Regarding claim 16,  Bytnar as modified by Barber discloses the system of claim 13.
Furthermore,  Bytnar discloses: the memory further storing instructions that, when executed by the one or more processors, cause the system to:
present a second instance of the first game event through the one or more user interfaces (para (0109) "In FIG. 6, the wagering game machine 660 determines a gaming response based on an emotional state of a player, such as by suggesting a higher pay scale when the player is happy or causing the wearable 633 to glow.");
associate the second instance of the first game event with a third set of time stamps (para [0105] "The wearables 631 and 633 can provide different portions of the biometric data at different times. In some examples, the biometric data can be communicated to the wearables via electrical conductance of a player's skin."),
Neither explicitly discloses:
At least one of the third set of time stamps corresponding to a time occurring:
before a first time indicated by at least one of the second set of one or more time stamps: and
after a second time indicated by at least one of the second set of one or more time stamps.
However, it would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at including the biometric data at various time stamps as required since it allows for providing the required game setting (See  Bytnar, para [01211) and provide benefit for the player based on the biometric signals at various times (para [0109)-[01101).
Regarding claim 17,  Bytnar as modified by Barber discloses the system of claim 15.
Furthermore,  Bytnar discloses: the memory further storing instructions that, when executed by the one or more processors, cause the system to:
present a second instance of the first game event through the one or more user interfaces (para (0121)-(0122] "In a current gaming session, the system can compare current biometric readings to past data. In response, the system can recommend specific content for the player. Further, the system can determine how to present game content in a current game session based on the past data. In some examples, the system can also compare past and current data for other players that may have similar biometric profiles as the player."): and
associate the second instance of the first game event with a third set of time stamps (para [0121)-(0122) "Further, the system can determine how to present game content in a current game session based on the past data. In some examples, the system can also compare past and current data for other players that may have similar biometric profiles as the player.").
Neither explicitly discloses:
at least one of the third set of time stamps corresponding to a time occurring within a maximum amount of time of a time indicated by at least one of the second set of one or more time stamps.
However, it would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at including the biometric data at various time stamps as required since it allows for providing the required game setting (See  Bytnar, para [0121]) and provide benefit for the player based on the biometric signals at various times ( para [0109)-(0110]).
Regarding claim 18.  Bytnar as modified by Barber discloses the system of claim 13.
Furthermore.  Bytnar discloses: the memory further storing instructions that, when executed by the one or more processors, cause the system to:
present a second game event through the one or more user interfaces (para [0121]-(0122) "In a current gaming session, the system can compare current biometric readings to past data. In response, the system can recommend specific content for the player. Further, the system can determine how to present game content in a current game session based on the past data. In some examples, the system can also compare past and current data for other players that may have similar biometric profiles as the player."):
associate the second game event with a second set of one or more time stamps (para (0105] "The wearables 631 and 633 can provide different portions of the biometric data at different times. In some examples, the biometric data can be communicated to the wearables via electrical conductance of a player's skin."); and
determine the subsequent game event using a second set of one or more readings (para (0106] ''The system can refer to the biometric profile to determine a baseline emotional state of a player. The system can then compare current biometric data to the baseline data to determine a difference in emotional state from the baseline."), 
at least one reading of the second set of one or more readings associated with a time stamp corresponding to a time occurring during or after the second set of one or more time stamps (positive emotional state, after the second set, para (0108]" In some examples, the system can detect a scenario that has produced a positive emotional state, such as when the player wins a game, when the player receives a bonus reward, etc. At those times, the system can increase a luck factor and then indicate, via a wearable, that the player is in a lucky state. As shown in FIG. 6, the wagering game machine 660 determines content to provide based on an emotional state, including increasing a luck score.").
Regarding claim 19,  Bytnar as modified by Barber discloses the system of claim 13.
Furthermore,  Bytnar discloses: the memory further storing instructions that, when executed by the one or more processors. cause the system to:
receive outputs from one or more game control devices, the outputs indicating actions of the user (para [0107] "In some embodiments, the system can analyze, over time, a player's biometrics and accompanying reactions or activities that occurred at the time the biometrics were detected.");
associate at least some of the outputs with respective time stamps (para [0107) "In some embodiments, the system can analyze. over time, a player's biometrics and accompanying reactions or activities that occurred at the time the biometrics were detected."); and determine the subsequent game event using one or more of the outputs, at least one output of the one or more outputs associated with a time stamp corresponding to a time occurring during or after the first set of one or more time stamps (para [0121]" For example, in a previous gaming session, the system tracks all game events that occur, as well as biometric readings (detected via the wearable(s)), which occurred at corresponding times to the game events (e.g., certain biometric responses when a certain game is played, when a certain symbol combination occurs in a wagering game, when a certain payline gets a hit, and so forth). In a current gaming session, the system can compare current biometric readings to past data. In response, the system can recommend specific content for the player. Further, the system can determine how to present game content in a current game session based on the past data.").
Additionally, Barber discloses: timestamps of the common time standard (para [0037] "The physiological sensor(s) 16 may also record the Sensor Times for the physiological data, that is, the times that the physiological data was gathered from the subject 14. When time data is tracked and/or recorded at the same time that physiological data is gathered, rather than after the transferring of physiological data to be correlated, synchronized and/or analyzed, no additional timing error is introduced .... The Sensor Times may also be an absolute time including at least one global reference time frame time (or time stamp), such as UTC time.").
Regarding claim 20,  Bytnar as modified by Barber discloses the system of claim 13.
Furthermore, Bytnar discloses: wherein the first instance of the first game event is associated with an event data array comprising a time, a name, and one or more expected data fields, the one or more expected data fields defined for a type of the first game event (FIG.12, para (0153) "The account server 1270 can store wagering game player account information, such as account settings (e.g., settings related to gaming eyewear, settings related to group games, settings related to social contacts, etc.), preferences (e.g., player preferences regarding presentation of content via gaming eyewear, player preferences regarding preferred secondary content, etc.), player profile data (e.g., name, avatar, screen name, etc.), and other information for a player's account (e.g., financial information, account identification numbers, virtual assets, social contact information, etc.).").
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bytnar Gaming, Inc (US 2016/0093154) (hereinafter “ Bytnar”) in view of Barber (US 2014/0012509) in view of Bond (US 2011/0009193) in view of in view of Biobeats Inc.  (US2015/0229149) (hereinafter 'Biobeats').
Regarding claim 8,  Bytnar as modified by Barber discloses the method of claim 6.
Neither explicitly disclose: in which:
the one or more biosensors comprise a sensor measuring breathing of the user;
the one or more processors generate a first measure of breathing rate using the first set of one or more readings;
the one or more processors generate a second measure of breathing rate using the second set of one or more readings;
the first value is a first measure of stimulus rate;
the second value is a second measure of stimulus rate; and
the one or more processors determine the subsequent game event using a measure of a relationship between breathing rate and stimulus rate.
However, in a similar field of endeavor, Biobeats discloses: biometric signals (abstract) and further discloses: FIG. 3 presents an overview of a crowd-based biometric acquisition system within the context of a live performance. One should appreciate that the venue could also include a game, a sporting event, a movie, a play, a concert, an on-line video gaming event, a television show, or other environment in which multiple individuals can participate as a group or a crowd. (FIG.3, para [0107]) and further discloses: 
the one or more biosensors comprise a sensor measuring breathing of the user (para [0109] "The group biometric state can include statistical information reflecting the aggregation of data across the biometric data sets including heart rate data, breathing rate data, derive stress levels, group movement {e.g., based on geolocation information, accelerometry, video tracking, etc.), synchronized behaviors (e.g., jumping or dancing to the beat of a song). or other types of data."):
the one or more processors generate a first measure of breathing rate using the first set of one or more readings (average, para [0109] "The group biometric state can include statistical information reflecting the aggregation of data across the biometric data sets including heart rate data, breathing rate data, derive stress levels, group movement (e.g., based on geolocation information, accelerometry, video tracking, etc.), synchronized behaviors (e.g., jumping or dancing to the beat of a song), or other types of data. Each attribute value {e.g., heart rate) of the group biometric state could be multi-valued where the corresponding attribute value could include an average and a range (e.g., statistical spread, minimum. maximum, etc.).");
the one or more processors generate a second measure of breathing rate using the second set of one or more readings (range, para [0109] "The group biometric state can include statistical information reflecting the aggregation of data across the biometric data sets including heart rate data, breathing rate data, derive stress levels, group movement (e.g., based on geolocation information, accelerometry, video tracking, etc.), synchronized behaviors (e.g., jumping or dancing to the beat of a song), or other types of data. Each attribute value (e.g., heart rate) of the group biometric state could be multi-valued where the corresponding attribute value could include an average and a range (e.g., statistical spread, minimum, maximum, etc.).");
the first value is a first measure of stimulus rate (slower song, para [0110] "One should keep in mind that any stakeholder (e.g., performer, venue owner, etc.) could also be considered a member of the crowd. For example, a performer on stage could observe that the group heart rate is trending up based on the visual or sonified information within the media presentation. Based on the information, the performance could play a slower song in an attempt to lower the heart rate of the crowd, or even play a faster song to increase the rate at which the groups collective heart rate is trending up”):
the second value is a second measure of stimulus rate (faster song, para (0110] "One should keep in mind that any stakeholder (e.g., performer, venue owner, etc.) could also be considered a member of the crowd. For example, a performer on stage could observe that the group heart rate is trending up based on the visual or sonified information within the media presentation. Based on the information, the performance could play a slower song in an attempt to lower the heart rate of the crowd, or even play a faster song to increase the rate at which the group's collective heart rate is trending up."); and
the one or more processors determine the subsequent game event using a measure of a relationship between breathing rate and stimulus rate (para [0110) "Based on the information, the performance could play a slower song in an attempt to lower the heart rate of the crowd, or even play a faster song to increase the rate at which the group's collective heart rate is trending up."; para [0111] "For example, the content could be indexed by biometric state attributes or their values (e.g., heart rate, heart rate value, etc.). Once the processing engine derives an attribute as part of the group biometric state, the engine can query the content database for content or content templates that have been indexed based on such attributes. Thus, the content and biometric attributes can both adhere to a common attribute namespace.").
It would have been obvious to a person of ordinary skill in the art to have included the method of relating the breathing rate and stimulus rate of the game as per Biobeats for the method of  Bytnar/Barber since it allows for providing the required user presentation based on the biometric state of the user (See Biobeats, para {0106],  Bytnar, para [01001).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/               Examiner, Art Unit 3715
10/8/2022

/James S. McClellan/               Primary Examiner, Art Unit 3715